UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2013


In re: KARL MCDONALD, a/k/a Lil Boo,

                Petitioner.



    On Petition for Writ of Mandamus.       (1:13-cr-00307-WDQ-9)


Submitted:   January 14, 2016               Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Karl McDonald, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karl McDonald petitions for a writ of mandamus directing

the    district    court    to    dismiss       his   conviction       due    to     the

Government’s      failure   to    submit    a    timely     response     to    his    28

U.S.C. § 2255 (2012) motion.           We conclude that McDonald is not

entitled to the relief he seeks.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when: (1) the petitioner has a “clear and indisputable”

right to the relief sought and (2) there are no other means by

which the relief sought could be granted.                   Moussaoui, 333 F.3d

at 517.     Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       McDonald has failed to show that he has a right to the

relief sought.         Accordingly, although we grant leave to proceed

in forma pauperis, we deny the petition for writ of mandamus.

We    dispense    with   oral    argument   because        the   facts   and       legal

contentions      are   adequately    presented        in   the   materials     before

this court and argument would not aid the decisional process.

                                                                  PETITION DENIED




                                       2